Case 1:20-cv-04163-VEC Document1-5 Filed 06/01/20 Page 1 of 3
MEDGAR EVERS
C1@ 1 iEtGueE

The City University of New York

 

Office of Student Affairs 1637 Bedford Avenue

Room S-306
Brooklyn, NY 11225
T: (718) 270-6046
Wwww.mec.cuny.edu

AFFIDAVIT OF DR. ALEXIS MCLEAN

I, Dr. Alexis McLean, make the following declaration based on my personal knowledge:

le I work for Medgar Evers College of the City University of New York (““MEC”) as the Interim
Dean of Student Affairs.

2. 1 was appointed Interim Dean of Student Affairs on July 1, 2018, and have worked for MEC for
approximately ten (10) years.

ise During my tenure, Sakia Fletcher volunteered for the Office of Student Affairs, and during the
spring 2019 semester, completed her CUNY Service Corps hours within the office. During my tenure, Ms.
Fletcher did not report directly to me.

4. At MEC, all student disciplinary decisions are issued by the Office of Student Affairs.

bs On May 1, 2019, I received evidence regarding Ms. Fletcher’s conduct during an April 30, 2019
Community Board 9 Brooklyn meeting.

6. Upon information and belief, on April 30, 2019, Ms. Fletcher violated Rules 1, 2, 5, and 7 of the

Henderson Rules to Maintain Public Order pursuant to article 129-A of the New York State Education

Law.

7. Under Henderson Rule 1, Ms. Fletcher intentionally obstructed and prevented members of the
Community Board 9 Brooklyn meeting from exercising their rights. Ms. Fletcher also interfered with MEC’s
community services.

8. Under Henderson Rule 2, Ms. Fletcher did not comply with lawful directives issued by MEC
Public Safety and Campus Security to leave MEC’s Founder’s Auditorium located at 1650 Bedford Avenue in
Brooklyn, NY, after she was identified as the source of disruption.

9, Under Henderson Rule 5, invited guests to the Community Board 9 Brooklyn meeting were not
allowed to advocate their position without verbal confrontation from Ms. Fletcher.

10. Under Henderson Rule 7, Ms. Fletcher’s conduct was disorderly while on MEC’s campus; such
conduct is prohibited.

11. After an analysis of the facts and evidence, on May 3, 2019 at 9:59 AM, the Office of Student
Affairs issucd an emergency suspension to Ms. Fletcher. The Office of Student Affairs worked with the Chair
Case 1:20-cv-04163-VEC Document1-5 Filed 06/01/20 Page 2 of 3

of the Faculty Student Disciplinary Committee (FSDC) to schedule a disciplinary hearing for May 10, 2019 at
9:30 AM.

12. On May 3, 2019 at 3:32 PM, Ms. Fletcher’s attorney Jonathan Wallace sent me an email, and
directed the College to only communicate with him regarding Ms. Fletcher’s disciplinary case. Mr. Wallace also
requested and received an adjournment of the May 10, 2019 hearing.

13. On May 13, 2019 at 7:18 PM Mr. Wallace received confirmation that the disciplinary hearing
was rescheduled for May 15 at 4:00 PM.

14. On May 13, 2019 at 7:26 PM Mr. Wallace requested another adjournment. On May 13, 2019 at
9:31 PM Mr. Wallace received an adjournment to May 20, 2019.

15. On May 14, 2019 at 1:37 PM Mr. Wallace requested that the hearing be scheduled after 2:00 PM
on May 20, 2019. On May 15, 2019 at 2:47 PM Mr. Wallace received confirmation that the hearing would be
scheduled on May 20, 2019 at 3:00 PM.

16. Upon information and belief, Ms. Fletcher’s attorneys Jonathan Wallace and J. Remy Green
requested a third adjournment on May 16, 2019, They were informed that this request would not be granted.

i: The College has made reasonable efforts to have a timely disciplinary hearing for Ms. Fletcher,
and the Chair of the FSDC has granted two (2) adjournments.

18. During my tenure as Interim Dean of Student Affairs at MEC, Ms. Fletcher and I have
communicated and interacted often, and amicably. Nevertheless, upon information and belief, Ms. Fletcher

violated Rules 1, 2, 5, and 7 of the Henderson Rules to Maintain Public Order pursuant to article 129-A of the
New York State Education Law.

Executed on the 20" day of May 2019.

Dr. Alexié McLean

1 oye Ceat fy cart

Notary Signature

 

Notary Public Seal Notary Public State of _
Case 1:20-cv-04163-VEC Document1-5 Filed 06/01/20 Page 3 of 3

FLORIDA JURAT
FS 117.05

RELATE TESS EST I ES ERT STR RST Sy OG HEA a a tree re SRE aa te eS ee SF

State of Florida

Pyovnnd

County of

 

Sworn to (or affirmed) and subscribed before me this

hath
ae day of Nur 4

Meath Year

: Wie ga Mow Moves wy

Very or Affirming

f on
of Neta uBlic — State of Florida

 
    

 
     
  

5 ABRAHAM E SUAREZ
Notary Public - State of Florida B
Rie Commission # FF 975576
My Comm. Expires Mar 28, 2020 |

=

  
     

ete ity,
oat Bute,

  

tty

  

bvttap,
*

     
   

att

 

Ndme of Notory Typed, Printed or Stamped

[) Personally Known

Gia Identification
a

ype of Icentification Produced:

Place Notary Seal Stamp Above

 

 

OPTIONAL

Completing this information can deter citeration of the document or
fraudulent reattachment of this form to an unintended document.

Description of Attached Document
idan tf OR Menus Netean
Ig

 

Title or Type of Document:

OS

Document Date: go

 

 

 

| Number of Pages: Zs

 

 

Signer(s) Other Than Named Above: Me

Saat ee cere ett pd rate apne aon artes, GCOS ai Sk ne ee yr rte
©2017 National Notary Association

 

 

 

M1304-10 (09/17)
